     Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 1 of 20



 1   DANIELLE J. BARRAZA, ESQ.
     Nevada Bar No. 13822
 2   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 3   Las Vegas, Nevada 89148
     Telephone: 702.629.7900
 4   Facsimile: 702.629.7925
     E-mail:    djb@mgalaw.com
 5
     Attorneys for Plaintiff Carmela Scafidi
 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11
      CARMELA SCAFIDI, individually,                       Case No.:
12
                            Plaintiff,                     COMPLAINT
13
      vs.
14
      TRUCKEE SOUTH, LLC d/b/a CLUB
15    FORTUNE CASINO, a domestic limited-
      liability company; KENNETH MARTIN, an
16    individual; DOES I-X; and ROE BUSINESS
      ENTITIES I-X, inclusive,
17
                            Defendants.
18

19

20                                COMPLAINT WITH JURY DEMAND

21          Plaintiff CARMELA SCAFIDI (“Plaintiff”), by and through her attorneys of record, the law

22   firm MAIER GUTIERREZ & ASSOCIATES, hereby demands a trial by jury and complains and alleges

23   against the above named defendant, TRUCKEE SOUTH, LLC d/b/a CLUB FORTUNE CASINO

24   (“Club Fortune Casino”); KENNETH MARTIN (“Martin”); DOES I-X; and ROE BUSINESS

25   ENTITIES I-X, inclusive, as follows:

26                JURISDICTION, VENUE AND LEGAL BASIS FOR THIS ACTION

27          1.      This Court possesses jurisdiction to entertain this matter pursuant to 28 U.S.C. § 1331

28   because Plaintiff’s claims arise under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et


                                                       1
      Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 2 of 20



 1   seq.

 2          2.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because “a

 3   substantial part of the events or omissions giving rise to the claim[s] occurred” in this district, as

 4   defendant maintains a facility and business operations in this district, employed Plaintiff in this

 5   district, and committed the discriminatory acts alleged herein in this district.

 6          3.      This Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

 7   U.S.C. § 1367(a).

 8          4.      This civil action is brought by Plaintiff pursuant to federal common and statutory law.

 9                         EXHAUSTION OF ADMINISTRATIVE REMEDIES
10          5.      On or about November 4, 2020, Plaintiff submitted her Charge of Discrimination to

11   the Nevada Equal Rights Commission (“NERC”), which became dual-filed with the Equal

12   Employment Opportunity Commission (“EEOC”). This submission indicated that Plaintiff suffered

13   from sex-based discrimination and harassment while she was an employee at Club Fortune Casino.

14   This NERC filing fulfilled Plaintiff’s obligation to initiate an administrative claim before filing suit.

15          6.      On or about December 18, 2020, the NERC mailed Plaintiff a “Notice of Suit Rights”

16   letter (See Exhibit 1) stating that she would have within 90 days of the letter’s receipt to file suit.
17          7.      Plaintiff received the NERC’s “Notice of Suit Rights” letter on or around December

18   21, 2020.

19          8.      Accordingly, by bringing a Charge of Discrimination to NERC and EEOC and waiting

20   until NERC closed its file on the Charge and issued her a “Notice of Suit Rights” letter, Plaintiff has

21   met all administrative prerequisites to bring this lawsuit.

22                                                  PARTIES
23          9.      Plaintiff CARMELA SCAFIDI, is, and at all times pertinent hereto was, a resident of

24   Clark County, Nevada.

25          10.     Upon information and belief, defendant TRUCKEE SOUTH LLC d/b/a CLUB

26   FORTUNE CASINO (“Club Fortune Casino”) is, and at all times pertinent hereto was, a domestic

27   limited-liability company conducting business in the State of Nevada, with Club Fortune Casino itself

28   being located at 725 S. Racetrack Rd., Henderson, NV 89015.


                                                         2
      Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 3 of 20



 1          11.     Upon information and belief, defendant KENNETH MARTIN (“Martin”) is, and at all

 2   times pertinent hereto was, a resident of Clark County, Nevada.

 3          12.     Plaintiff is not familiar with the complex corporate interrelationships through which

 4   Club Fortune Casino operates. The true names and capacities, whether individual, corporate,

 5   associate, partnership or otherwise, of the defendants herein designated as DOES I through X and

 6   ROE CORPORATIONS I through X, inclusive, are unknown to Plaintiff, who therefore sues said

 7   defendants by such fictitious names. Plaintiff will seek leave of the Court to insert the true names and

 8   capacities of such defendants when the same have been ascertained and will further seek leave to join

 9   said defendants in these proceedings.

10                                       GENERAL ALLEGATIONS
11          13.     On or about August 14, 2019, Club Fortune Casino hired Plaintiff.

12          14.     Plaintiff worked as a busser and deli clerk at Club Fortune Casino.

13          15.     Plaintiff was a dedicated employee who frequently received positive feedback from

14   both Club Fortune Casino guests and her co-workers and superiors, with many praising her for her

15   positive attitude and willingness to help others.

16          16.     During her time of employment at Club Fortune Casino, Plaintiff endured frequent

17   sexual harassment from defendant Martin, who was employed at Club Fortune Casino as a Food and

18   Beverage Manager.

19          17.     On or around numerous occasions in September and October 2020, Club Fortune

20   Casino Manager Martin made inappropriate and persistent sexual advances towards Plaintiff at work

21   of a harassing nature. Examples of this include but are not limited to: Club Fortune Casino Manager

22   Martin commenting to Plaintiff on how distracted he became by Plaintiff’s body when she was in her

23   regular (casual) clothes before and after being in her Club Fortune Casino uniform; Club Fortune

24   Casino Manager Martin using his hands to smack Plaintiff’s rear end while she was working at the

25   deli counter at Club Fortune; and Club Fortune Casino Manager Martin repeatedly pressuring Plaintiff

26   to meet with him (alone) socially outside of work.

27          18.     With Club Fortune Casino Manager Martin being her superior, Plaintiff felt great

28   pressure to acquiesce to his demands to meet outside of the workplace, as she feared or losing her job


                                                         3
      Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 4 of 20



 1   if she continued to reject him.

 2          19.     On October 17, 2019, Plaintiff reluctantly agreed to Club Fortune Casino Manager

 3   Martin’s latest request to go out for a drink after work. After his shift that night, Club Fortune Casino

 4   Manager Martin went to Plaintiff’s house and met with her mother before taking Plaintiff to his

 5   vehicle, ostensibly to go to a bar or restaurant to get a drink. However, Club Fortune Casino Manager

 6   Martin insisted on driving to his residence first, supposedly to pick up his credit card. When he arrived

 7   at his residence, Club Fortune Casino Manager Martin told Plaintiff that she had to come up to his

 8   second floor apartment while he retrieved his credit card.

 9          20.     Plaintiff followed Club Fortune Casino Manager Martin’s direction and went inside

10   his apartment, opting to stay in the living room while he supposedly found his credit card.

11          21.     While Plaintiff was in his apartment, Club Fortune Casino Manager Martin began

12   insisting that Plaintiff become physically intimate with him and told her to remove her clothing.

13          22.     Plaintiff repeatedly rejected Mr. Martin’s advances, telling him three separate times

14   that she did not want to have sex.

15          23.     Club Fortune Casino Manager Martin refused to accept Plaintiff’s rejection and

16   forcibly carried her into his bedroom, where he threw her down on his bed.

17          24.     Club Fortune Casino Manager Martin then forced himself on top of her and forcibly

18   removed her clothes, all while Plaintiff was telling him she did not want to have sex with him and

19   attempting to free herself from his strong hold on her.

20          25.     Plaintiff was completely overpowered by Club Fortune Casino Manager Martin’s

21   body, as he was approximately twice her size. When it became clear that Club Fortune Casino

22   Manager Martin was going to penetrate her body without her consent, Plaintiff pleaded with him to at

23   least use a condom, saying that she could not afford to get pregnant or get any STDs/STIs. Club

24   Fortune Casino Manager Martin refused to oblige, telling Plaintiff to relax because he’s “had a

25   vasectomy,” and supposedly gets tested for STDs “every six months.” Club Fortune Casino Manager

26   Martin proceeded with sexually assaulting Plaintiff against her will.

27          26.     Following the sexual assault, Club Fortune Casino Manager Martin then handed

28   Plaintiff her pants and said he would drive her back home. At this point, Plaintiff was in a state of


                                                        4
      Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 5 of 20



 1   disconnected shock as to what had just happened. She could not fathom that her supervisor had

 2   sexually assaulted her.

 3          27.        The emotional turmoil from this sexual assault event only got worse as time went on.

 4   Plaintiff finished out the work week at Club Fortune Casino which was not more than a couple of

 5   shifts in total, and then took time off of work for medical reasons, as she found it impossible to do her

 6   job without suffering emotional breakdowns due to the trauma she had endured at the hands of Club

 7   Fortune Casino Manager Martin.

 8          28.        Having never been through a situation like this before, Plaintiff was not sure how to

 9   react or what her rights were regarding reporting the sexual assault. Notably, there were no postings

10   in the break room regarding EEOC rights or how to report sexual harassment or sexual assault.

11          29.        Feeling like the workplace had become so toxic and unbearable that she had no choice

12   but to leave, Plaintiff took time off from work starting on November 13, 2019, and was constructively

13   discharged on or about December 2, 2019.

14          30.        Plaintiff was forced to seek medical treatment and counselling for the severe PTSD she

15   suffered from (and still deals with to this day) following Club Fortune Casino Manager Martin’s

16   sexual assault.

17          31.        In April 2020, Plaintiff finally felt strong enough to report the sexual assault to Club

18   Fortune Casino. That month, Plaintiff spoke with Club Fortune Casino Human Resources

19   representative Cheri Gould on the phone. Ms. Gould informed Plaintiff that while she was not

20   surprised to hear about Plaintiff’s reasoning for feeling like she had to leave the company, that there

21   was nothing the company could do for her at that point, as Manager Martin had recently left his

22   position at Club Fortune. During this conversation, Ms. Gould failed to inform Plaintiff of her right

23   to report what happened to the EEOC.

24          32.        Plaintiff has suffered from depression, panic attacks, and bouts of severe anxiety since

25   being sexually assaulted by Club Fortune Casino Manager Martin.

26          33.        Upon information and belief, Club Fortune Casino was on notice of Manager Martin’s

27   inappropriate, aggressive, and sexually harassing nature towards female employees of Club Fortune

28   Casino prior to October 17, 2019, yet still acted in an extreme and outrageous manner by providing


                                                          5
     Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 6 of 20



 1   Club Fortune Casino Manager Martin with unsupervised access to Plaintiff while she was working

 2   her shifts at Club Fortune Casino.

 3          34.     Upon information and belief, prior to October 17, 2019, Club Fortune Casino Manager

 4   Martin would spend an excessive amount of time at the table games, poker pit, and at the bars flirting

 5   with and following around the female dealers, managers, and bartenders.

 6          35.     Upon information and belief, Club Fortune Casino Manager Patty Hughes was on

 7   notice of Manager Martin’s inappropriate flirtatiousness and sexual advances toward female

 8   employees at Club Fortune Casino, yet she simply told Manager Martin to go back to work in the food

 9   and beverage area of the casino. In other words, instead of actually addressing and remedying the

10   problem, Club Fortune Casino shifted the problem from one area of the casino to the next,

11   intentionally electing not to provide Manager Martin with any disciplinary action or additional

12   training on sexual harassment. This was done with a reckless disregard for the care and well-being of

13   employees working in the food and beverage area of the casino, including Plaintiff.

14                                        FIRST CLAIM FOR RELIEF
15   Violation of Title VII of the Civil Rights Act – 42 U.S.C. § 2000e et seq. as amended– Disparate
16         Treatment (Sex Discrimination/ Sexual Harassment) Against Club Fortune Casino
17          36.     Plaintiff repeats and re-alleges the allegations of the preceding paragraphs of the

18   complaint as though fully set forth herein and incorporates the same herein by reference.

19          37.     Plaintiff is a member of a protected class as a woman.

20          38.     During her employment at Club Fortune Casino, Plaintiff performed her job duties

21   according to Club Fortune Casino’s legitimate expectations.

22          39.     During Plaintiff’s employment at Club Fortune Casino, Club Fortune Casino (through

23   its Food and Beverage Manager Martin) subjected Plaintiff to adverse, sex-based disparate treatment

24   and harassment on a regular basis from approximately September 2019 through October 2019, which

25   resulted in direct harm to Plaintiff and ultimately in the sexual assault of Plaintiff and Plaintiff’s

26   constructive discharge from Club Fortune Casino.

27          40.     Plaintiff was subjected to the numerous adverse sexual advances from Club Fortune

28   Casino Manager Martin on a consistent basis while she was at work at the casino, including but not


                                                       6
      Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 7 of 20



 1   limited to: Club Fortune Casino Manager Martin commenting to Plaintiff on how distracted he became

 2   by Plaintiff’s body when she was in her regular (casual) clothes before and after being in her Club

 3   Fortune Casino uniform; Club Fortune Casino Manager Martin using his hands to smack Plaintiff’s

 4   rear end while she was working at the deli counter at Club Fortune; and Club Fortune Casino Manager

 5   Martin repeatedly pressuring Plaintiff to meet with him (alone) socially outside of work.

 6             41.   None of the sexual comments or sexual advances that Plaintiff endured at Club Fortune

 7   Casino were welcomed or encouraged by Plaintiff.

 8             42.   Club Fortune Casino knew or should have known about Manager Martin’s sexually

 9   harassing conduct and failed to stop it, as Manager Martin had exhibited a pattern and practice of

10   following around female dealers, managers, and bartenders and making sexual advances upon them

11   instead of doing his job, which had gone noticed but unaddressed by Club Fortune Casino

12   management.

13             43.   On October 17, 2019, Club Fortune Casino Manager Martin sexually assaulted

14   Plaintiff after pressuring her at work to join him for a drink outside of the workplace, with Plaintiff

15   only agreeing to the drink out of fear of losing her job if she declined.

16             44.   The sexual harassment that Plaintiff endured severely adversely affected Plaintiff’s

17   ability to do her job, as she ultimately was constructively discharged from Club Fortune Casino on or

18   about December 2, 2019 due to the trauma she endured at the hands of Club Fortune Casino Manager

19   Martin.

20             45.   Male Club Fortune Casino employees with qualifications and job positions similar to

21   Plaintiff’s were not subjected to such sexual harassment.

22             46.   Pursuant to 1991 Amendments to Title VII, Plaintiff is entitled to recover punitive

23   damages for Club Fortune Casino’s malicious and intentional violations of federal and state anti-

24   discrimination laws. Plaintiff is entitled to recover punitive damages in an amount sufficient to punish

25   Club Fortune Casino for its illegal conduct and to deter other employers from engaging in such

26   conduct in an amount to be determined by the jury deemed sufficient to do so.

27             47.   As a result of Club Fortune Casino’s actions, Plaintiff has suffered lost wages, mental

28   anguish, inconvenience, and loss of enjoyment of life.


                                                         7
      Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 8 of 20



 1          48.       Under applicable federal law, Plaintiff is entitled to recover all of her attorneys’ fees

 2   and costs.

 3                                      SECOND CLAIM FOR RELIEF
 4    Violation of Title VII of the Civil Rights Act – 42 U.S.C. § 2000e et seq. as amended– Hostile
 5                             Work Environment Against Club Fortune Casino
 6          49.       Plaintiff repeats and re-alleges the allegations of the preceding paragraphs of the

 7   complaint as though fully set forth herein and incorporates the same herein by reference.

 8          50.       During September and October 2019, Club Fortune Casino repeatedly subjected

 9   Plaintiff to pervasive or severe sexual harassment, which sufficiently altered the terms and conditions

10   of Plaintiff’s employment.

11          51.       Examples of the pattern of ongoing and persistent sexual harassment that Plaintiff

12   endured in the workplace include: Club Fortune Casino Manager Martin commenting to Plaintiff on

13   how distracted he became by Plaintiff’s body when she was in her regular (casual) clothes before and

14   after being in her Club Fortune Casino uniform; Club Fortune Casino Manager Martin using his hands

15   to smack Plaintiff’s rear end while she was working at the deli counter at Club Fortune; and Club

16   Fortune Casino Manager Martin repeatedly pressuring Plaintiff to meet with him (alone) socially

17   outside of work.

18          52.       Club Fortune Casino Manager Martin’s sexual advances were severe or pervasive

19   enough to create a hostile work environment, and severely disrupted Plaintiff’s work and her ability

20   to do her job.

21          53.       It got to the point that after Club Fortune Casino Manager Martin sexually assaulted

22   Plaintiff on October 17, 2019, Plaintiff could only finish out that work week and then was unable to

23   continue at Club Fortune Casino due to the severe trauma she had endured, not just from the sexual

24   assault incident, but from the events that took place at Club Fortune Casino leading up to it.

25          54.       The adverse treatment had a negative effect on Plaintiff’s health, as she began

26   experiencing panic attacks, insomnia, and extreme anxiety – for which she received medical treatment.

27          55.       Plaintiff’s environment was objectively hostile (such that a reasonable person would

28   find it hostile or abusive), and she subjectively perceived it to be hostile.


                                                          8
      Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 9 of 20



 1          56.     The adverse treatment that Plaintiff endured was because of her sex, and Club Fortune

 2   Casino is liable for this harassing and hostile work environment by Manager Martin.

 3          57.     Club Fortune Casino is responsible for the hostile work environment created by its

 4   Manager Martin because it knew or should have known about the discriminatory harassment and

 5   nonetheless took no reasonable steps to cure or prevent the and sexual harassment.

 6          58.     Therefore, Plaintiff can demonstrate that Club Fortune Casino is liable for the creation

 7   of a hostile work environment.

 8          59.     Pursuant to 1991 Amendments to Title VII, Plaintiff is entitled to recover punitive

 9   damages for Club Fortune Casino’s malicious and intentional violations of federal and state anti-

10   discrimination laws. Plaintiff is entitled to recover punitive damages in an amount sufficient to punish

11   Club Fortune Casino for its illegal conduct and to deter other employers from engaging in such

12   conduct in an amount to be determined by the jury deemed sufficient to do so.

13          60.     As a result of Defendant’s actions, Plaintiff has suffered lost wages, mental anguish,

14   inconvenience, and loss of enjoyment of life.

15          61.     Under applicable federal law, Plaintiff is entitled to recover all of her attorneys’ fees

16   and costs.

17                                     THIRD CLAIM FOR RELIEF
18       Violation of NRS 613.330 – Unlawful Deprivation of Employment (Sex Discrimination)
19                                      Against Club Fortune Casino
20          62.     Plaintiff repeats and re-alleges the allegations of the preceding paragraphs of the

21   complaint as though fully set forth herein and incorporates the same herein by reference.

22          63.     Club Fortune Casino discriminated against Plaintiff by subjecting her to, among other

23   discriminatory acts, sexual harassment in the workplace, including but not limited to: Club Fortune

24   Casino Manager Martin commenting to Plaintiff on how distracted he became by Plaintiff’s body

25   when she was in her regular (casual) clothes before and after being in her Club Fortune Casino

26   uniform; Club Fortune Casino Manager Martin using his hands to smack Plaintiff’s rear end while

27   she was working at the deli counter at Club Fortune; and Club Fortune Casino Manager Martin

28   repeatedly pressuring Plaintiff to meet with him (alone) socially outside of work.


                                                        9
     Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 10 of 20



 1          64.       Club Fortune Casino Manager Martin also subjected Plaintiff to a sexual assault on

 2   October 17, 2019.

 3          65.       Club Fortune Casino Manager Martin’s sexual advances were severe or pervasive

 4   enough to create a hostile work environment, and severely disrupted Plaintiff’s work and her ability

 5   to do her job.

 6          66.       It got to the point that after Club Fortune Casino Manager Martin sexually assaulted

 7   Plaintiff on October 17, 2019, Plaintiff could only finish out that work week and then was unable to

 8   continue at Club Fortune Casino due to the severe trauma she had endured, not just from the sexual

 9   assault incident, but from the events that took place at Club Fortune Casino leading up to it.

10          67.       The adverse treatment had a negative effect on Plaintiff’s health, as she began

11   experiencing panic attacks, insomnia, and extreme anxiety – for which she received medical treatment.

12          68.       Plaintiff’s environment was objectively hostile (such that a reasonable person would

13   find it hostile or abusive), and she subjectively perceived it to be hostile.

14          69.       The adverse treatment that Plaintiff endured was because of her sex, and Club Fortune

15   Casino is liable for this harassing and hostile work environment by Manager Martin.

16          70.       Club Fortune Casino is responsible for the hostile work environment created by its

17   Manager Martin because it knew or should have known about the discriminatory harassment and

18   nonetheless took no reasonable steps to cure or prevent the and sexual harassment.

19          71.       Other similarly situated employees who are not female were not exposed to the same

20   discriminatory conduct.

21          72.       As a result of Club Fortune Casino’s actions, Plaintiff has suffered lost wages, mental

22   anguish, inconvenience, and loss of enjoyment of life.

23          73.       As a result of Club Fortune Casino’s actions, it has been necessary for Plaintiff to retain

24   the services of attorneys and she is entitled to reasonable costs and attorneys’ fees.

25                                      FOURTH CLAIM FOR RELIEF
26                Intentional Infliction of Emotional Distress Against Club Fortune Casino
27          74.       Plaintiff repeats and re-alleges the allegations of the preceding paragraphs of the

28   complaint as though fully set forth herein and incorporates the same herein by reference.


                                                          10
     Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 11 of 20



 1          75.     Upon information and belief, prior to October 17, 2019, Club Fortune Casino Manager

 2   Martin would spend an excessive amount of time at the table games, poker pit, and at the bars flirting

 3   with and following around the female dealers, managers, and bartenders.

 4          76.     Upon information and belief, Club Fortune Casino Manager Patty Hughes was on

 5   notice of Manager Martin’s inappropriate flirtatiousness and sexual advances towards female

 6   employees at Club Fortune Casino, yet she simply told Manager Martin to go back to work in the food

 7   and beverage area of the casino. In other words, instead of actually addressing and remedying the

 8   problem, Club Fortune Casino shifted the problem from one area of the casino to the next,

 9   intentionally electing not to provide Manager Martin with any disciplinary action or additional

10   training on sexual harassment. This was done with a reckless disregard for the care and well-being of

11   employees working in the food and beverage area of the casino, including Plaintiff.

12          77.     Defendant Club Fortune Casino’s conduct in not addressing Manager Martin’s

13   inappropriate sexual advances in the workplace and allowing him access to food and beverage

14   employees, was extreme or outrageous with either the intention of, or reckless disregard of the

15   probability of causing emotional distress to Plaintiff, a female food and beverage employee at Club

16   Fortune Casino.

17          78.     Defendant Club Fortune Casino was fully aware of the severe harms that would likely

18   result from not addressing Manager Martin’s misconduct in the workplace, yet the company acted

19   with complete indifference for the female employees in the food and beverage area such as Plaintiff.

20          79.     As a result of defendant Martin’s extreme or outrageous conduct, Plaintiff was forced

21   to endure sexual harassment at the Club Fortune Casino workplace, which eventually culminated in

22   Club Fortune Casino Manager Martin placing pressure on Plaintiff to meet him socially outside of

23   work, leading to Plaintiff being sexually assaulted by Manger Martin.

24          80.     Plaintiff suffered severe emotional distress as a result of Club Fortune Casino’s actions

25   described herein.

26          81.     Specifically, Plaintiff has become extremely anxious, depressed and reclusive and has

27   been unable to return to her normal activities.

28          82.     Defendant Club Fortune Casino’s actions as alleged herein are atrocious and utterly


                                                       11
     Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 12 of 20



 1   intolerable and go beyond all possible bounds of decency.

 2           83.     As a direct and proximate result of defendnt Club Fortune Casino’s conduct as set forth

 3   above, Plaintiff has sustained significant physical, mental, emotional and psychological injuries, all

 4   or some of which conditions may be permanent and disabling.

 5           84.     As a direct and proximate result of defendant Club Fortune Casino’s conduct as set

 6   forth above, Plaintiff has incurred substantial expenses for the medical care and treatment of her

 7   injuries and will continue to incur additional expenses for her continuing medical care and treatment

 8   into the foreseeable future, in an amount in excess of $15,000.00, to be proven at trial.

 9           85.     As a direct and proximate result of defendant Club Fortune Casino’s conduct as set

10   forth above, Plaintiff has been incapacitated from pursing her usual employment and activities, which

11   have caused and shall continue to cause Plaintiff’s loss of earning capacity, lost wages, and loss of

12   enjoyment of life, in an amount in excess of $15,000.00, to be proven at trial.

13           86.     Defendant Club Fortune Casino’s acts were willful, malicious, fraudulent and

14   oppressive, and in conscious disregard of Plaintiff’s rights, safety, and health. Thus, defendant Club

15   Fortune Casino’s should be punished by the imposition of punitive damages in an amount to be more

16   specifically determined by the trier of fact at trial, to punish defendant Club Fortune Casino’s for this

17   conduct and in order to deter defendant Club Fortune Casino, and others similarly situated, from

18   engaging in like conduct in the future.

19           87.     As a direct and proximate result of defendant Club Fortune Casino’s conduct as set

20   forth above, Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees

21   and costs to bring this action, and Plaintiff is therefore entitled to reasonable attorney’s fees and costs

22   incurred in this action.

23                                       FIFTH CLAIM FOR RELIEF
24                                     Battery Against Kenneth Martin
25           88.     Plaintiff repeats and re-alleges the allegations of the preceding paragraphs of the

26   complaint as though fully set forth herein and incorporates the same herein by reference.

27           89.     Plaintiff was not interested in having any physical contact with Club Fortune Casino

28   Manager Martin, yet Manager Martin touched her body anyway, resulting in harmful contact,


                                                         12
     Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 13 of 20



 1   including at Club Fortune Casino when he used his hands to touch Plaintiff’s rear end.

 2          90.     Club Fortune Casino Manager Martin also willfully and intentionally had sexual

 3   relations with Plaintiff resulting in harmful physical contact on October 17, 2019.

 4          91.     None of the physical contact that Club Fortune Casino Manager Martin inflicted upon

 5   Plaintiff was welcomed or encouraged.

 6          92.     Plaintiff has been subjected to great bodily harm, including physical pain, illness,

 7   depression, and other complications associated with defendant Martin’s forceful sexual conduct.

 8          93.     Therefore, defendant Martin is subject to liability for battery by the harmful, offensive

 9   and sexual contact that he forced Plaintiff to endure.

10          94.     As a direct and proximate result of defendant Martin’s conduct as set forth above,

11   Plaintiff has sustained significant physical, mental, emotional and psychological injuries, all or some

12   of which conditions may be permanent and disabling.

13          95.     As a direct and proximate result of defendant Martin’s conduct as set forth above,

14   Plaintiff has incurred substantial expenses for the medical care and treatment of her injuries and will

15   continue to incur additional expenses for her continuing medical care and treatment into the

16   foreseeable future, in an amount in excess of $15,000.00, to be proven at trial.

17          96.     As a direct and proximate result of defendant Martin’s conduct as set forth above,

18   Plaintiff has been incapacitated from pursing her usual employment and activities, which have caused

19   and shall continue to cause Plaintiff’s loss of earning capacity, lost wages, and loss of enjoyment of

20   life, in an amount in excess of $15,000.00, to be proven at trial.

21          97.     Defendant Martin’s acts were willful, malicious, fraudulent and oppressive, and in

22   conscious disregard of Plaintiff’s rights, safety, and health. Thus, defendant Martin should be

23   punished by the imposition of punitive damages in an amount to be more specifically determined by

24   the trier of fact at trial, to punish defendant Martin for his conduct and in order to deter defendant

25   Martin, and others similarly situated, from engaging in like conduct in the future.

26          98.     As a direct and proximate result of defendant Martin’s conduct as set forth above,

27   Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees and costs to

28   bring this action, and Plaintiff is therefore entitled to reasonable attorney’s fees and costs incurred in


                                                        13
     Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 14 of 20



 1   this action.

 2                                      SIXTH CLAIM FOR RELIEF
 3                              False Imprisonment Against Kenneth Martin
 4           99.    Plaintiff repeats and re-alleges the allegations of the preceding paragraphs of the

 5   complaint as though fully set forth herein and incorporates the same herein by reference.

 6           100.   On October 17, 2019, as described herein, defendant Martin acted in a way to confine

 7   Plaintiff within boundaries fixed by defendant Martin.

 8           101.   Defendant Martin’s acts directly or indirectly resulted in a confinement of Plaintiff.

 9           102.   Because of defendant Martin’s large stature, Plaintiff felt trapped when defendant

10   Martin forcibly carried Plaintiff into his bedroom without her consent and placed her on the bed with

11   his body preventing her from leaving. Plaintiff felt like there was physically no way she could escape.

12           103.   Plaintiff was conscious of the confinement and was harmed by it.

13           104.   As a direct and proximate result of defendant Martin conduct as set forth above,

14   Plaintiff has sustained significant physical, mental, emotional and psychological injuries, all or some

15   of which conditions may be permanent and disabling.

16           105.   As a direct and proximate result of defendant Martin’s conduct as set forth above,

17   Plaintiff has incurred substantial expenses for the medical care and treatment of her injuries and will

18   continue to incur additional expenses for her continuing medical care and treatment into the

19   foreseeable future, in an amount in excess of $15,000.00, to be proven at trial.

20           106.   As a direct and proximate result of defendnt Martin’s conduct as set forth above,

21   Plaintiff has been incapacitated from pursing her usual employment and activities, which have caused

22   and shall continue to cause Plaintiff’s loss of earning capacity, lost wages, and loss of enjoyment of

23   life, in an amount in excess of $15,000.00, to be proven at trial.

24           107.   Defendant Martin’s acts were willful, malicious, fraudulent and oppressive, and in

25   conscious disregard of Plaintiff’s rights, safety, and health. Thus, defendant Martin should be

26   punished by the imposition of punitive damages in an amount to be more specifically determined by

27   the trier of fact at trial, to punish defendant Martin for his conduct and in order to deter defendant

28   Martin, and others similarly situated, from engaging in like conduct in the future.


                                                        14
     Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 15 of 20



 1           108.    As a direct and proximate result of defendant Martin’s conduct as set forth above,

 2   Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees and costs to

 3   bring this action, and Plaintiff is therefore entitled to reasonable attorney’s fees and costs incurred in

 4   this action.

 5                                     SEVENTH CLAIM FOR RELIEF
 6                  Intentional Infliction of Emotional Distress Against Kenneth Martin
 7           109.    Plaintiff repeats and re-alleges the allegations of the preceding paragraphs of the

 8   complaint as though fully set forth herein and incorporates the same herein by reference.

 9           110.    Defendant Martin should have been aware of the emotional and psychological trauma

10   associated with forcing another person to have sexual relations when they do not consent to doing so.

11           111.    Moreover, during the forced sexual assault on October 17, 2019 that defendant Martin

12   initiated, Plaintiff made it known to defendant Martin that she did not consent to having sexual

13   relations with him, and even pleaded with defendant Martin to at least wear a condom if he was going

14   to have relations with her against her wishes, which he also refused to oblige.

15           112.    Thus, defendant Martin undoubtedly knew that forcibly taking Plaintiff to his bedroom,

16   forcibly having sex with her, and refusing to wear a condom in the process would be emotionally and

17   physically debilitating to Plaintiff.

18           113.    However, defendant Martin acted with reckless disregard by sexually assaulting

19   Plaintiff as described herein, even though Plaintiff expressed her discomfort, disapproval, and non-

20   consent to having sexual relations with defendant Martin.

21           114.    Defendant Martin was fully aware of the severe harms that would likely result from

22   his conduct, yet he acted with complete indifference for anyone but himself.

23           115.    The foregoing conduct was extreme or outrageous and defendant Martin acted with the

24   intention of causing, or with reckless disregard of the probability of causing, emotional distress to

25   Plaintiff.

26           116.    As a result of defendant Martin’s extreme or outrageous conduct, Plaintiff was forced

27   to have relations of a sexual nature with defendant Martin, and Plaintiff suffered severe emotional

28   distress therefrom.


                                                        15
     Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 16 of 20



 1           117.    Specifically, Plaintiff has become extremely anxious, depressed and reclusive and has

 2   been unable to return to her normal activities.

 3           118.    Defendant Martin’s actions as alleged herein are atrocious and utterly intolerable and

 4   go beyond all possible bounds of decency.

 5           119.    As a direct and proximate result of defendnt Martin’s conduct as set forth above,

 6   Plaintiff has sustained significant physical, mental, emotional and psychological injuries, all or some

 7   of which conditions may be permanent and disabling.

 8           120.    As a direct and proximate result of defendant Martin’s conduct as set forth above,

 9   Plaintiff has incurred substantial expenses for the medical care and treatment of her injuries and will

10   continue to incur additional expenses for her continuing medical care and treatment into the

11   foreseeable future, in an amount in excess of $15,000.00, to be proven at trial.

12           121.    As a direct and proximate result of defendant Martin’s conduct as set forth above,

13   Plaintiff has been incapacitated from pursing her usual employment and activities, which have caused

14   and shall continue to cause Plaintiff’s loss of earning capacity, lost wages, and loss of enjoyment of

15   life, in an amount in excess of $15,000.00, to be proven at trial.

16           122.    Defendant Martin’s acts were willful, malicious, fraudulent and oppressive, and in

17   conscious disregard of Plaintiff’s rights, safety, and health. Thus, defendant Martin should be

18   punished by the imposition of punitive damages in an amount to be more specifically determined by

19   the trier of fact at trial, to punish defendant Martin for his conduct and in order to deter defendant

20   Martin, and others similarly situated, from engaging in like conduct in the future.

21           123.    As a direct and proximate result of defendant Martin’s conduct as set forth above,

22   Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees and costs to

23   bring this action, and Plaintiff is therefore entitled to reasonable attorney’s fees and costs incurred in

24   this action.

25                                        DEMAND FOR JURY TRIAL
26           124.    Pursuant to the Seventh Amendment of the United States Constitution, Plaintiff

27   invokes her right to trial by jury in this civil action.

28   ///


                                                          16
     Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 17 of 20



 1                                         PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as follows:

 3          1.      For a judgment in favor of Plaintiff against Defendants, and each of them, on the

 4   complaint and all claims for relief asserted therein;

 5          2.      For an award of economic damages in an amount sufficient to make Plaintiff whole for

 6   past and future lost income and benefits and other economic losses suffered by Plaintiff resulting from

 7   Defendants’ conduct;

 8          3.      For an award of compensatory damages from mental anguish, emotional distress, pain

 9   and suffering, humiliation, harm to reputation and other losses incurred by Plaintiff as a result of

10   Defendants’ conduct;

11          4.      For an award of prejudgment and post-judgment interest;

12          5.      For an award of punitive damages;

13          6.      For an award of Plaintiff’s costs of suit incurred herein;

14          7.      For an award of attorney’s fees and related expenses pursuant to § 706(k) of Title VII,

15   42 U.S.C. § 2000e-5(k) and other corresponding federal law; and

16          8.      For an award of such other relief the Court may deem just and proper.

17          DATED this 11th day of March, 2021.

18                                                       Respectfully submitted,

19                                                       MAIER GUTIERREZ & ASSOCIATES
20
                                                         _/s/ Danielle J. Barraza___________________
21                                                       DANIELLE J. BARRAZA, ESQ.
                                                         Nevada Bar No. 13822
22                                                       8816 Spanish Ridge Avenue
                                                         Las Vegas, Nevada 89148
23                                                       Attorneys for Plaintiff Carmela Scafidi
24

25

26

27

28


                                                        17
Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 18 of 20




                  EXHIBIT 1




                  EXHIBIT 1
Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 19 of 20
Case 2:21-cv-00411-GMN-EJY Document 1 Filed 03/11/21 Page 20 of 20
